OPINION — AG — ** REGISTERED AUTOMOBILES — DEFINITION ** STATION WAGONS AND SUBURBAN TRUCKS OWNED BY THE NORTHERN OKLAHOMA JUNIOR COLLEGE (ALL BEING STATION WAGON TYPE MOTOR VEHICLES, OR OF A TYPE VERY SIMILAR IN CONSTRUCTION AND APPEARANCE TO A STATION WAGON AND COMMONLY KNOWN AS A ' SUBURBAN ') SHOULD BE REGISTERED AS " AUTOMOBILES " AT THE REGULAR REATES PROVIDED BY LAW; THAT IS, THE REGISTRATION STATUTES AND FEES APPLICABLE TO AN " AUTOMOBILE " APPLY TO SAID MOTOR VEHICLES. (LICENSES, REGISTRATION, FEES) CITE: 47 Ohio St. 22.14 [47-22.14], 47 Ohio St. 156 [47-156] (TAX EXEMPT) (JAMES P. GARRETT)